                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
     $' +2& &200,77(( 2) +2/'(56 2)
      75$'( &/$,06                                               &9+6*
                                                         &DVH1RBBBBBBBBBBBBBBB
 
                                     Plaintiff(s),       APPLICATION FOR
                                                        ADMISSION OF
             v.
                                                         ATTORNEY PRO HAC VICE;
      -$621 3 :(//6 HW DO                           ORDER
                                                        (CIVIL LOCAL RULE 11-3)
                                     Defendant(s).
 
         I, -XOLXV = : &KHQ                     , an active member in good standing of the bar of
 
        WKH 'LVWULFW RI &ROXPELD   , hereby respectfully apply for admission to practice pro hac vice in the
                                                    $G +RF &RPPLWWHH RI 6HQLRU 8QVHFXUHG 1RWHKROGHUV RI
   Northern District of California representing: 3DFLILF *DV DQG (OHFWULF &RPSDQ\                     in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                      $VKOH\ 9LQVRQ &UDZIRUG                   an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
    -XOLXV = : &KHQ                                     $VKOH\ 9LQVRQ &UDZIRUG
      5REHUW 6 6WUDXVV 7RZHU                                &DOLIRUQLD 6WUHHW 6XLWH 
       . 6WUHHW 1:                                   6DQ )UDQFLVFR &$ 
    :DVKLQJWRQ '& 
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                              
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    FKHQM#DNLQJXPSFRP                                    DYFUDZIRUG#DNLQJXPSFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:       .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.
                                                               -XOLXV = : &KHQ
      Dated: 
                                                                                APPLICANT


                                      ORDER GRANTING APPLICATION
                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of -XOLXV = : &KHQ                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the party.
                                                                 p y

   Dated: 3/6/2020
                                                                UNITED
                                                                     D STATES DISTRICT JUDGE October
                                                                                             Occto
                                                                                                tobbeer 2012
                                                                                                        20

     PRO HAC VICE APPLICATION & ORDER
  On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                   the District of Columbia Bar does hereby certify that



                         Ze-wen Julius Chen
       was duly qualified and admitted on September 9, 2011 as an attorney and counselor entitled to
         practice before this Court; and is, on the date indicated below, an Active member in good
                                              standing of this Bar.




                                                                           In Testimony Whereof,
                                                                       I have hereunto subscribed my
                                                                       name and affixed the seal of this
                                                                            Court at the City of
                                                                       Washington, D.C., on March 2,
                                                                                    2020.




                                                                             JULIO A. CASTILLO
                                                                               Clerk of the Court




                                                                   Issued By:
                                                                            District of Columbia Bar Membership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                    memberservices@dcbar.org.
